UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6596



FRANCIS CLAYTON HOOD,

                                                Plaintiff - Appellant,

          versus


OFFICER MURPHY;     OFFICER   LEGGETT;   OFFICER
SENTIRO,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-94-590-5-BO)


Submitted:   November 6, 1997               Decided:   January 20, 1998


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francis Clayton Hood, Appellant Pro Se. Cheryl A. Marteney, WARD
& SMITH, P.A., New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Hood
v. Murphy, No. CA-94-590-5-BO (E.D.N.C. Apr. 5, 1996). We deny Ap-

pellees' motion to dismiss the appeal based on Appellant's untimely

filing and service of his informal brief. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2